EXHIBIT 10.4

 

 

 

WASHINGTON GROUP INTERNATIONAL

VOLUNTARY DEFERRED COMPENSATION PLAN

 

Effective as of January 1, 2003

(As Amended and Restated August 14, 2003)

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

ARTICLE I

-

PURPOSE OF PLAN

 

 

 

 

 

ARTICLE II

-

DEFINITIONS

 

 

 

 

 

ARTICLE III

-

ELIGIBILITY; DEFERRAL ELECTIONS

 

 

 

 

 

ARTICLE IV

-

ESTABLISHMENT AND MAINTENANCE OF ACCOUNTS

 

 

 

 

 

ARTICLE V

-

DISTRIBUTION OF ACCOUNTS

 

 

 

 

 

ARTICLE VI

-

ADMINISTRATION

 

 

 

 

 

ARTICLE VII

-

BENEFICIARY DESIGNATION

 

 

 

 

 

ARTICLE VIII

-

AMENDMENT OR TERMINATION

 

 

 

 

 

ARTICLE IX

-

MISCELLANEOUS

 

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

PURPOSE OF PLAN

 

The purpose of the Washington Group International Voluntary Deferred
Compensation Plan is to provide certain key employees of Washington Group
International, Inc. and its affiliates with an opportunity to defer all or a
portion of their salary and certain types of incentive compensation as a means
of supplementing their retirement income or satisfying other personal financial
objectives.  The Plan is intended to qualify under Sections 201(2), 301(a)(3)
and 401(a)(1) of ERISA as an unfunded plan maintained primarily for the purpose
of providing deferred compensation for a select group of management or highly
compensated employees.

 

ARTICLE II

 

DEFINITIONS

 

Section 2.1                                      Definitions.  Whenever used in
this instrument the following terms shall have the following respective meanings
set forth in this Section 2.1:

 

“Account” means the deferred compensation account maintained for a Participant
pursuant to Article IV.

 

“Administrative Committee” means an administrative committee designated by the
Committee for the purpose of overseeing the day-to-day administration and
operation of the Plan in accordance with Section 6.1.

 

“Beneficiary” means the person designated, or deemed designated, by the
Participant pursuant to Article VII, who will receive payments as provided under
the Plan in the event of the Participant’s death.

 

“Board” means the Board of Directors of the Plan Sponsor.

 

“Incentive Compensation” means cash compensation which is in excess of a
Participant’s base salary and which is payable by a Company to the Participant
for a Plan Year pursuant to a short-term or project incentive compensation plan
or arrangement maintained by the Company, including any emergence or retention
bonus payments.  The term “Incentive Compensation” shall not include any amounts
awarded or received with respect to the Washington Group International, Inc.
Equity and Performance Incentive Plan or any other remuneration defined as
long-term compensation by the Company or any amounts designated by the Company
as not being eligible compensation under this Plan.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Compensation Committee of the Board, which committee shall
be responsible for administering and operating the Plan in accordance with
Article VI.

 

1

--------------------------------------------------------------------------------


 

“Company” means the Plan Sponsor and each affiliate of the Plan Sponsor.

 

“Deferral Election” means an election to defer all or a portion of Salary or
Incentive Compensation for a Plan Year that is made by a person who is an
eligible employee under Section 3.1 or who has already become a Participant in a
prior Plan Year.

 

“Disability” has the meaning assigned to such term in the Participant’s
employment agreement with a Company, or if there is no such employment agreement
in effect in which such term is defined, “Disability” means any illness or other
physical or mental condition of the Participant for which he is eligible to
receive benefits under the long-term disability plan of a Company in which such
Participant participates.  In the event that a Participant does not participate
in such a long-term disability plan of a Company, the determination of whether a
“Disability” exists for purposes of the Plan shall be determined by the
Committee.

 

“Effective Date” means January 1, 2003.

 

“Election Period” means (i) for any Plan Year, the period commencing on November
1 and ending on December 1 of the immediately preceding Plan Year, or (ii) such
other periods as the Committee may designate.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Participant” means a Washington Group Participant or a Westinghouse
Participant.

 

“Plan” means the Washington Group International Voluntary Deferred Compensation
Plan, as set forth herein and as amended from time to time.

 

“Plan Sponsor” means Washington Group International, Inc., and its successors
and assigns.

 

“Plan Year” means the calendar year.

 

“Qualifying Position” has the meaning ascribed to such term in Section 3.1.

 

“Salary” means the base salary payable in cash to a Participant by a Company.

 

“Retirement” means a voluntary termination of employment by a Participant that
is designated as a “retirement” by a Company.

 

“Washington Group Participant” means an employee of a Company who satisfies all
of the following: (i) the employee is eligible to participate in the Plan
pursuant to Section 3.1, (ii) the employee has made a Deferral Election pursuant
to Section 3.2, and (iii) the employee is eligible to participate in the
Washington Group International, Inc. 401(k) Retirement Savings Plan.

 

“Westinghouse Participant” means an employee of a Company who satisfies all of
the following: (i) the employee is eligible to participate in the Plan pursuant
to Section 3.1, (ii) the employee has made a Deferral Election pursuant to
Section 3.2, and (iii) the employee is eligible

 

2

--------------------------------------------------------------------------------


 

to participate in the Westinghouse Government Services Group Savings Plan or the
Westinghouse Savannah River Company/Bechtel Savannah River, Inc. Savings and
Investment Plan.

 

Section 2.2                                      Rules of Construction.  Unless
the context otherwise requires (i) a term shall have the meaning assigned to it
in Section 2.1; (ii) all references to “Section” and “Article” shall be to
sections and articles of this instrument; (iii) when reference is made herein to
“Retirement” or “termination of employment” from a Company in the case of a
Participant who is an employee of more than one Company, such reference shall
mean Retirement or termination of employment from all Companies which employ
such Participant; (iv) words in the singular shall include the plural, and
vice-versa; and (v) words in the masculine gender shall include the feminine and
neuter, and vice-versa.

 

ARTICLE III

 

ELIGIBILITY; DEFERRAL ELECTIONS

 

Section 3.1                                      Eligibility.  An employee of a
Company shall be eligible to participate in the Plan if (i) the employee has
attained a position within a Company of Vice President or functional leader or
an equivalent thereof as determined by the Committee for an officer and the
Chief Executive Officer for a non-officer, or has attained a higher position
within a Company (any such position a “Qualifying Position”), (ii) the employee
is selected for participation in this Plan as directed by the Committee or the
Chief Executive Officer, and (iii) the employee is notified by the Committee of
such selection.  The notice of selection sent by the Committee shall be in such
form and shall be provided in such manner as the Committee may determine. 
Subject to Section 3.3, once an employee becomes a Participant, he shall
continue to be a Participant until the entire balance credited to his Account is
paid in full in accordance with Article IV.

 

Section 3.2                                      Deferrals.

 

(a)                                  Election Periods and Deferral Elections. 
An eligible employee shall become a Participant on the January 1 immediately
succeeding the Election Period during which he first makes a Deferral Election,
and he shall continue to be a Participant until the entire balance credited to
his Account is paid in full in accordance with Article V.  Notwithstanding the
foregoing, the Committee may in its sole and absolute discretion permit an
eligible employee to make a Deferral Election within thirty (30) days of initial
eligibility to participate, and in the event such a Deferral Election is made,
the Deferral Election shall relate only to Salary and Incentive Compensation
earned for the remainder of the Plan Year following the expiration of such
thirty (30) day period.

 

(b)                                 Effect of Deferral Election.  A Deferral
Election shall constitute an irrevocable election by a Participant, and an
express authorization to the Company which employs such Participant, to defer
the receipt of all or a portion of the Salary and Incentive Compensation that
would otherwise have been payable to the Participant for the Plan Year covered
by the Deferral Election.

 

3

--------------------------------------------------------------------------------


 

(c)                                  Amount of Deferral.  A Washington Group
Participant may elect to defer an amount (i) between five percent (5%) and fifty
percent (50%) of his Salary for a Plan Year, and (ii) between five percent (5%)
and one hundred percent (100%) of his Incentive Compensation for a Plan Year,
expressed in whole numbers.  A Westinghouse Participant may elect to defer an
amount (ii) between five percent (5%) and fifty percent (50%) of his Salary for
a Plan Year, and (ii) between five percent (5%) and fifty percent (50%) of his
Incentive Compensation for a Plan Year, expressed in whole numbers.  A separate
Deferral Election must be made with respect to each Plan Year in order for the
Participant to defer Salary or Incentive Compensation for that Plan Year.  In
the event a Participant does not make a Deferral Election during the Election
Period with respect to a particular Plan Year, no amount of the Participant’s
Salary or Incentive Compensation for that Plan Year shall be deferred hereunder.

 

(d)                                 Limitation On Amount of Deferral. 
Notwithstanding Section 3.2(c) or any other provision of the Plan to the
contrary, if the Company determines that the portion of a Participant’s
Incentive Compensation for a Plan Year that is not deferred hereunder is less
than the amount of withholding taxes applicable to such Participant’s entire
Incentive Compensation for such Plan Year, the amount of such withholding taxes
shall be subtracted from and shall reduce the Incentive Compensation which the
Participant elects to defer pursuant to Section 3.2(c).

 

Section 3.3                                      Termination of Deferrals.  In
the event a Participant ceases to hold any Qualifying Position, the Participant
shall no longer be eligible to defer any amounts under this Plan.  The Committee
shall so notify the Participant, and the crediting of deferral amounts under
this Plan on behalf of such Participant shall cease as of the date specified in
such notice.

 

ARTICLE IV

 

ESTABLISHMENT AND MAINTENANCE OF ACCOUNTS

 

Section 4.1                                      Establishment of Accounts.  The
Committee shall establish a separate bookkeeping account for each Participant
that shall be designated as the Participant’s “Account” under the Plan.  The
Plan Sponsor shall credit to such Account an amount equal to the Salary and
Incentive Compensation deferred pursuant to the Participant’s Deferral Elections
plus interest credited pursuant to Section 4.2, and shall charge such Account
for any distributions under the Plan with respect to the Participant or his
Beneficiary.  Salary or Incentive Compensation deferred hereunder shall be
credited to the Account of a Participant as soon as administratively feasible
following the date the Salary or Incentive Compensation would have been paid to
the Participant.

 

Section 4.2                                      Interest Credits.  Each Account
shall be credited with interest commencing on the date the Account is
established and up until the date of a Participant’s Retirement or other
termination of employment.  The interest rate credited for any Plan Year shall
be the Moody’s Average Corporate Bond Rate for August of the immediately
preceding year, and the Plan Sponsor shall notify each Participant of such rate
prior to commencement of a Plan Year.  Such interest shall be credited monthly
and compounded daily.  Following a Participant’s Retirement or termination of
employment from a Company, interest shall be credited at such rate and in such

 

4

--------------------------------------------------------------------------------


 

manner as the Administrative Committee determines is consistent with the rate at
which interest is credited and the manner in which interest is credited
hereunder prior to such Retirement or termination of employment.

 

Section 4.3                                      Account Valuation; Participant
Statements.  For each Plan Year or more frequently as the Committee may
determine, the Committee shall provide a written statement to each Participant
setting forth as of a date specified in such statement: (i) the amount of his
Salary and Incentive Compensation, if any, deferred under the Plan, (ii) the
rate at which interest was credited to his Account and the aggregate amount of
interest credited to the Account since the last such statement, and (iii) his
total Account balance.

 

ARTICLE V

 

DISTRIBUTION OF ACCOUNTS

 

Section 5.1                                      Form and Timing of Payment.

 

(a)                                  Deferred Payment Date.  At the time a
Participant makes his initial Deferral Election, he shall elect the form and
timing of payment of his Account after Retirement or other termination of
employment.  A Participant is permitted to choose payment in the form of either
a lump sum or annual installments over a period of five (5), ten (10) or fifteen
(15) years; provided, however, that notwithstanding any such election, if a
Participant’s Account balance is less than Fifty Thousand Dollars ($50,000) on
the date of his Retirement or termination of employment from a Company, his
Account shall be paid in a lump sum.  A Participant may elect to receive payment
of his Account as soon as practical after his Retirement or termination of
employment or as soon as practical after the end of the calendar year in which
the Participant’s Retirement or termination of employment occurs.  A Participant
may change such elections; provided, however, that any such change shall be
effective only if approved by the Committee and if received at least twelve (12)
months before the date of the Participant’s Retirement or termination of
employment with a Company.

 

(b)                                 Payment Upon Disability or Death. 
Notwithstanding Section 5.1(a), in the event the Participant terminates
employment with the Company due to Disability, such Participant’s Account shall
be distributed in a lump sum to the Participant or his legal representative, and
in the event the Participant’s termination of employment is due to his death,
the Participant’s Account shall be distributed in a lump sum to his
Beneficiary(ies).  A distribution pursuant to this Section 5.1(b) shall be made
as soon as practical after the Committee receives evidence that is satisfactory
to the Committee confirming the Participant’s Disability or death and the status
of an individual as a legal representative or Beneficiary of the Participant.

 

Section 5.2                                      Committee Action.  The
Committee may, in its sole and absolute discretion, accelerate the payment of
all or any portion of the balance credited to a Participant’s Account (i) in the
event the Committee determines that the Participant must include all or any
portion of such Account in his gross income for federal income tax purposes even
though such Account has not been distributed to the Participant, or (ii) if the
Committee determines that such payment is in the best interests of the Company.

 

5

--------------------------------------------------------------------------------


 

ARTICLE VI

 

ADMINISTRATION

 

Section 6.1                                      Authority and Duties of
Administrator.  The Committee shall be responsible for administering the Plan
and shall have sole and absolute discretion to (i) determine the eligibility of
employees to participate in the Plan, (ii) interpret, construe and make
determinations under the Plan, (iii) establish such rules as may be necessary or
appropriate for the administration of the Plan, (iv) maintain Accounts, books
and records with respect to the Plan, (v) calculate the amount of Salary and
Incentive Compensation deferred and interest credited under the Plan, (vi)
delegate to an Administrative Committee authority to take certain actions on
behalf of the Committee and to oversee the day-to-day operation of the Plan, and
(vii) take such other action in the administration of the Plan as the Committee
deems necessary or appropriate in furtherance hereof.  Any interpretation,
construction or determination made or action taken by the Committee with respect
to the Plan shall be conclusive and binding on all persons interested therein.

 

Section 6.2                                      Manner of Taking Action.  All
actions permitted or required to be taken hereunder by a person who is an
eligible employee under Section 3.1 or a Participant shall be effective only if
such action is taken at the time and in the manner prescribed by the Committee
and in accordance with the terms of the Plan.  All actions permitted or required
to be taken hereunder by the Committee may be taken by a majority of its members
at a meeting in person or by telephone, or by unanimous written consent of such
members.  The Committee may delegate to any one or more of its members authority
to individually take any action the Committee is authorized to take hereunder.

 

Section 6.3                                      Plan Expenses.  All expenses of
administering the Plan shall be borne by the Company.

 

Section 6.4                                      Indemnification of
Administrator.  To the extent permitted by law, the Plan Sponsor shall indemnify
and save harmless any person serving as a member of the Committee or the
Administrative Committee, or both, from claims for liability, loss or damage
(including payment of expenses in connection with defense against any such
claim) which result from such person’s good faith exercise or failure to
exercise any responsibilities with respect to the Plan.

 

Section 6.5                                      Claims Procedure.

 

(a)                                  Benefit Claims.  A Participant (or his
legal representative in the event of the Participant’s Disability or his
Beneficiaries in the event of the Participant’s death) may file a claim with
respect to amounts asserted to be due hereunder by filing a written claim with
the Committee specifying the nature of such claim in detail.  Such a claim shall
not be permitted unless submitted within two years from (i) in the case of a
lump sum payment, the date on which the payment was made, (ii) in the case of
installment payments, the date on which the first in the series of payments was
made, or (iii) in the case of all other claims, the date on which the action
complained of occurred or the inaction complained of should have occurred.  The
Committee shall notify the claimant within ninety (90) days as to whether the
claim is allowed or denied,

 

6

--------------------------------------------------------------------------------


 

unless the claimant receives written notice from the Committee prior to the end
of the ninety (90) day period stating that special circumstances require an
extension of time for a decision on the claim, in which case the period shall be
extended by an additional sixty (60) days.  Notice of the Committee’s decision
shall be in writing, sent by mail to the Participant’s or Beneficiary’s last
known address and, if the claim is denied, such notice shall (i) state the
specific reasons for denial, (ii) refer to the specific provisions of the Plan
upon which such denial is based, and (iii) describe any additional information
or material necessary to perfect the claim, an explanation of why such
information or material is necessary, and an explanation of the review procedure
in Section 6.5(b), including a statement of the claimant’s right to bring a
civil action under Section 502(a) of ERISA following an adverse determination on
review.

 

(b)                                 Review Procedure.  A claimant is entitled to
request a review of any denial of his claim under Section 6.5(a).  The request
for review must be submitted to the Committee in writing within sixty (60) days
of mailing by the Committee of notice of the denial.  Absent a request for
review within the sixty (60) day period, the claim shall be deemed extinguished
in its entirety.  The claimant or his representative shall be entitled to submit
issues and comments orally and in writing as well as other relevant documents to
the Committee.  The claimant shall also be entitled to receive from the
Committee, upon request and free of charge, reasonable access to and copies of
all documents, records and other information relating to his claim.  The review
shall be conducted by the Committee, which shall afford the claimant a hearing
and which shall render a decision in writing within sixty (60) days of a request
for a review, provided that, if the Committee determines prior to the end of
such sixty (60) day review period that special circumstances require an
extension of time for the review and decision of the denial, the period for
review and decision on the denial shall be extended by an additional sixty (60)
days.  The review shall take account of all comments, documents, records and
other information submitted by the claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination under Section 6.5(a).  The claimant shall receive written
notice of the Committee’s review decision, together with specific reasons for
the decision and reference to the pertinent provisions of the Plan.  The
claimant shall also be notified that, upon request and free of charge, the
claimant can have reasonable access to and copies of all documents, records and
other information relevant to his claim.

 

ARTICLE VII

 

BENEFICIARY DESIGNATION

 

A Participant may, on a form prescribed by and filed with the Committee,
designate one or more Beneficiaries to receive the balance credited to the
Participant’s Account, if any, in the event of the Participant’s death prior to
full payment thereof.  If the designated Beneficiary is not the spouse of the
Participant, the spouse must consent to the nonspousal Beneficiary designation,
acknowledging his or her waiver of rights to the benefit, by providing the
spouse’s notarized consent on the signature form.  Such beneficiary designation
may be changed by the Participant at any time without the consent of any prior
Beneficiary (other than the spouse) upon receipt by the Committee of a new
designation to that effect; provided, however, that no such designation shall be
effective unless received by the Committee prior to the Participant’s death.  If
a

 

7

--------------------------------------------------------------------------------


 

Participant fails to designate a Beneficiary hereunder, or if no Beneficiary
survives the Participant, the Participant’s estate shall be deemed to be the
Beneficiary.

 

ARTICLE VIII

 

AMENDMENT OR TERMINATION

 

The Committee may amend the Plan from time to time or terminate the Plan at any
time; provided, however, that no amendment or termination shall reduce the
Participant’s Account balance immediately prior to such amendment or
termination.  In the event the Plan is terminated, payment of Accounts shall not
be accelerated unless the Committee determines otherwise, and the terms of the
Plan shall continue to apply until full payment thereof is made to the
Participant or Beneficiary.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.1                                      Liability of Company; Nature of
Obligation.  Nothing herein shall be deemed to constitute the creation of a
trust or other fiduciary relationship between a Company and any of its employees
or between a Company and any other person.  Neither the Plan Sponsor nor any
Company shall be considered a trustee by reason of this Plan.  Participants,
Beneficiaries and any other person who may have rights hereunder shall be mere
unsecured general creditors of the Company with respect to a Participant’s
Account and any Salary and Incentive Compensation deferred or interest credited
hereunder, and all amounts deferred or credited to an Account shall be payable
solely from the general assets of the Company.

 

Section 9.2                                      Right of Set-Off. 
Notwithstanding any provision of the Plan to the contrary, the Plan Sponsor
shall have the right to reduce and offset any payment a Participant or
Beneficiary is entitled to receive hereunder by the amount of any debt or other
amount owed to a Company by the Participant at the time of such payment.

 

Section 9.3                                      No Guarantee of Employment. 
Nothing contained herein shall require the Plan Sponsor or any Company to
continue the employment of any person, and the Plan Sponsor and any Company
shall have the right to terminate the employment of any person at any time
notwithstanding the terms of the Plan.

 

Section 9.4                                      Benefits Not Assignable.  The
Account of a Participant and any right or interest in any Salary or Incentive
Compensation deferred or interest credited hereunder shall not be subject to
alienation, transfer, assignment, garnishment, execution or levy of any kind or
nature, or claim for alimony or support pursuant to a divorce decree or other
court order, and any attempt to accomplish the foregoing shall be null and void.

 

Section 9.5                                      Severability.  If any
particular provision of the Plan shall be found by final judgement of a court or
administrative tribunal of competent jurisdiction to be illegal, invalid or

 

8

--------------------------------------------------------------------------------


 

unenforceable, such illegal, invalid or unenforceable provision shall not affect
any other provision of the Plan and the other provisions of the Plan shall
remain in full force and effect.

 

Section 9.6                                      Tax Withholding.  Any amounts
payable hereunder shall be subject to all applicable federal, state and local
tax withholding.

 

Section 9.7                                      Headings.  The headings of the
several Articles and Sections of this Agreement have been inserted for
convenience of reference only and shall in no way restrict or modify any of the
terms of the provisions hereof.

 

Section 9.8                                      Governing Law.  To the extent
not subject to ERISA, the Plan shall be governed by and construed and enforced
in accordance with the laws of the State of Idaho, without regard to conflicts
of laws principles thereof.

 

9

--------------------------------------------------------------------------------